GRACE, Judge
(concurring).
I concur. I am compelled to state separately my concerns about this case. The Chief Judge in his opinion completely lays out the circumstances surrounding the guilty pleas and pretrial agreement. The military judge asked two simple, clear and direct questions: “Now, Petty Officer Trujillo, in order for you to obtain this agreement have you agreed to do anything or give up any right that is not actually described in the agreement itself?” and “Does this pretrial agreement include all of the understandings of all of the parties to this case?” Record at 50. The three people who were in the best position to know answered those questions; the accused, the trial counsel and the defense counsel. All three were under oath and the trial and defense counsels are both officers of the court.
The taking of a sworn oath is a serious business. Our whole legal system is built on the presumption that people tell the truth when under oath. There are serious penalties for those convicted of perjuring themselves. The questions were simple and the answers clear. There was no ambiguity. It was not until the clemency petition was presented that questions were raised about binding conditions outside of the pretrial agreement. I am inclined to say that all parties, including the accused, should be bound by their sworn statements made during the trial and that parol evidence presented later should not be allowed. However, since the rights of the accused must be protected and it is clear that his defense counsel did not discuss with him the ramifications of being sentenced by a judge who had heard highly prejudicial information about the accused in an earlier trial, I concur in the Chief Judge’s opinion.